John R. MacMillan, WSB #27912
MacMillan Scholz & Marks
900 SW Fifth Ave., #1800
Portland, OR 97204
T: (503) 224-2165
F: (503) 224-0348
E: jmacmillan@msmlegal.com
Of Attorneys for Plaintiff
                                                             The Honorable Ricardo S. Martinez




                            UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF WASHINGTON

PHILADELPHIA INDEMNITY INSUR-          )
ANCE COMPANY, a Pennsylvania corpora- )
tion, as subrogee of DH&G, LLC,        ) Case No.: 2:19-cv-00138-RSM
                                       )
                            Plaintiff, ) ORDER ON PLAINTIFF’S
                                       ) UNOPPOSED MOTION TO MODIFY CASE
        v.                             ) MANAGEMENT AND SCHEDULING
                                       ) ORDER, AND TO EXTEND PRETRIAL
HEWLETT-PACKARD COMPANY,               ) DEADLINES AND TRIAL
                                       )
                            Defendant. )

       THE COURT having reviewed plaintiff’s Unopposed Motion to Modify the Court’s Or-

der Setting Trial Date and Related Dates and the supporting declaration of John R. MacMillan,

plaintiff’s it is ordered that the Case Management and Scheduling Order is revised as follows:

                                     EVENT                                  DEADLINE

            a. Disclosure of expert testimony under FRCP (26(a)(2)      April 3, 2020

            b. Filing of discovery motions                              May 5, 2020

            c. Completion of discovery                                  June 12, 2020

            d. Filing of dispositive motions                            July 9, 2020


1 – ORDER ON PLAINTIFF’S UNOPPOSED MOTION TO MODIFY CASE MANAGEMENT AND SCHED-
    ULING ORDER, AND TO EXTEND PRETRIAL DEADLINES AND TRIAL
          e. Mediation per LCR 39.1(c)(3), if requested by the          August 7, 2020
             parties

          f. Filing/noting of motions in limine                         August 28, 2020

          g. Agreed pretrial order                                      September 23, 2020

          h. Trial briefs, proposed voir dire questions, jury in-       September 30, 2020
             structions, neutral statement of the case, and trial ex-
             hibits

          i. Trial (twelve days)                                        October 5, 2020


DATED: _October 19, 2019


                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE



                                                   ___________________________________




2 – ORDER ON PLAINTIFF’S UNOPPOSED MOTION TO MODIFY CASE MANAGEMENT AND SCHED-
   ULING ORDER, AND TO EXTEND PRETRIAL DEADLINES AND TRIAL
